Citation Nr: 1038563	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-25 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from October 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for disabilities of the 
left shoulder and hands.  He essentially contends that he 
sustained an injury to his left shoulder during basic training, 
and that he injured both hands while boxing.  The Veteran also 
appears to suggest that he later reinjured his left shoulder 
while boxing.

The Veteran's service treatment records are negative for any 
diagnosis, complaint or abnormal finding pertaining to the 
Veteran's hands.  They do reflect that he was seen on one 
occasion for complaints referable to his left shoulder, in 
November 1974.  At that time, he reported that he had suffered 
from pulled ligaments in 1971.  Physical examination revealed 
that the Veteran's left shoulder range of motion was within 
normal limits.  The provider noted slight tenderness under the 
left scapula, without spasm.  The impression was mild strain.  
The records do not indicate further complaints referable to the 
Veteran's left shoulder.  On separation examination in March 
1976, the Veteran denied arthritis, rheumatism, or bursitis; 
bone, joint, or other deformity; lameness; and painful or trick 
shoulder.  He did report that he had suffered from a dislocated 
shoulder in 1971.  The examiner noted that there were no 
residuals.  Clinically, the Veteran's upper extremities were 
normal.  He was deemed to be qualified for discharge.

A February 2007 VA outpatient treatment record notes the 
Veteran's complaint of swelling of his left hand of one day's 
duration.  He denied injury and indicated that there was little 
pain.  Objectively, there was mild swelling of the left hand 
below the index and middle fingers.  The assessment was swelling 
and tenderness of the left hand.  

In his March 2007 claim, the Veteran stated that he sustained 
injuries to his hands and left shoulder in 1975.  He indicated 
that he was treated at the Mannheim Dispensary.  He did not 
identify current treatment for the claimed disabilities.  

On VA examination in April 2008, the physician stated that he had 
reviewed the claims file and service records, and taken a history 
from the Veteran.  The Veteran reported that he sustained a 
dislocated left shoulder in 1971.  He stated that he had no 
subsequent problems prior to service, and that it was not until 
boot camp in December 1974 that he was seen for left shoulder 
pain.  The examiner indicated that the location of the Veteran's 
pain suggested that there was muscular strain in the muscles 
attaching to the scapula and that since range of motion was 
normal, there was no direct injury to the joint.  The Veteran 
also reported that he sustained an additional injury to his left 
shoulder and to his hands while boxing in service and that he 
received treatment; the examiner indicated that there was nothing 
in the service records to verify the claimed treatment.  The 
Veteran indicated that following service he worked for the United 
States Postal Service performing building maintenance and that he 
had experienced no specific problems with his shoulder.  X-rays 
revealed no abnormalities and no degenerative arthritis.  

Following physical examination, the diagnosis was left shoulder 
strain.  The examiner indicated that physical examination did 
define a slight degree of decreased internal rotation in the left 
shoulder as compared to the right, and that there was symmetrical 
decreased motion of both shoulders with forward flexion and 
abduction.  The examiner concluded that "[t]here is no evidence 
in the record nor evidence in the history that there is clear nor 
unmistakable evidence that the veterans left shoulder condition 
is aggravated in any permanent manner while he was in the 
military."  He explained that the Veteran likely sustained a 
temporary aggravation of his left shoulder area in 1974 but that 
there was no evidence that there was permanent aggravation.  He 
pointed out that there was no medical support for the Veteran's 
history of sustaining an injury boxing.  

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of sound 
condition upon induction by clear and unmistakable evidence 
showing that the disorder existed prior to service and was not 
aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, 
that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 
to the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).

In this case, no left shoulder disability was noted at 
enlistment.  Thus, the Veteran is presumed sound unless it is 
shown by clear and unmistakable evidence that the disorder 
existed prior to service.  Furthermore, if it is shown by clear 
and unmistakable evidence that the disorder existed prior to 
service, the claim can only be denied based on a finding of no 
aggravation if it is further found by clear and unmistakable 
evidence that the disorder was not aggravated therein.

As noted, the VA examiner clearly felt that the Veteran had a 
preexisting left shoulder disability that was not aggravated by 
service.  However, in rending a negative opinion as to 
aggravation, the examiner noted that there was no clear and 
unmistakable evidence of aggravation.  The Board is concerned 
that this language inverts the standard for determining 
aggravation by placing the burden on the Veteran to show by clear 
and unmistakable evidence that aggravation occurred.

The Board is cognizant that an examiner's choice of language is 
not error where the opinion is unambiguous, and that, in this 
instance, it appears from the overall text of the opinion that 
the examiner clearly felt that no permanent aggravation occurred 
in service.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans 
v. West, 12 Vet. App. 22 (1998).  Nevertheless, given the 
somewhat confusing application of the evidentiary standard 
applicable in this case, and the fact that the examiner's 
language regarding the nature of the preservice injury was also 
somewhat inconclusive, the Board finds that another VA 
examination and opinion are necessary to decide this appeal.

Accordingly, the case is REMANDED for the following action:

1.  After the above records have been 
associated with the claims file, schedule the 
Veteran for an appropriate VA examination to 
clarify the nature and etiology of his 
claimed left shoulder and bilateral hand 
disabilities.  The claims file should be 
provided to the appropriate VA examiner for 
review, and the examiner should note that it 
has been reviewed.  The examiner, based on 
his or her own medical findings, and the 
review of the claims folder, should offer an 
opinion as to following questions:

a)  What is the diagnosis of any current left 
shoulder disability or disabilities?

b)  Did any left shoulder disability preexist 
the Veteran's military service, and, if so, 
what was the most likely nature and etiology 
of such disability?

c)  If it is determined that the Veteran had 
a preexisting left shoulder disability, did 
such disability permanently increase in 
severity during his period of service? If 
such an increase occurred, was it due to the 
natural progress of the disease or, if not, 
due to aggravation of the disorder by 
service?

d)  If the examiner determines that a 
specific left shoulder disability did not 
preexist the Veteran's military service, is 
it at least as likely as not (i.e., at least 
a 50 percent probability) that it is related 
to an incident or injury during service?

e)  What is the diagnosis of any current 
bilateral hand disability or disabilities?

f)  Is it at least as likely as not (i.e., at 
least a 50 percent probability) that any 
current disability of either hand is related 
to an incident or injury during service

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  Then, readjudicate the Veteran's claims.  
If any claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


